BAKER, C. J.
I concur in the result. The opinion would be precise if limited to a single point—namely,, the petitioner does not show that he is a dealer in either agricultural or horticultural goods not the products of this territory. He fails, therefore, to show that he is injuriously affected. A law may he valid as to some classes of cases, and void as to others. It will not he held invalid upon the objection of one whose interests are not affected in the manner which the constitution forbids. Cooley on Constitutional Limitations, p. 218.'